312 So. 2d 421 (1975)
In re Charles Cantrell WRIGHT
v.
STATE of Alabama.
Ex parte Charles Cantrell Wright.
SC 1233.
Supreme Court of Alabama.
May 1, 1975.
Rehearing Denied May 22, 1975.
John L. Cole, Birmingham, for petitioner.
None for the State.
EMBRY, Justice.
Writ denied. Although we deny the writ we feel constrained to comment that the better practice would be for the trial judge to exclude the jury when making inquiry of a witness concerning whether the witness was under indictment or not, as was done in the instant case. Neither should we be understood as approving language of the opinion of the Court of Criminal Appeals in this case, in its entirety. See In re Clara Lowery, alias v. State, Ex parte State of Alabama ex rel. Attorney General, 291 Ala. 787, 286 So. 2d 67.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.